DETAILED ACTION
This office action is responsive to the applicant’s response filed 8/13/2021.  The application contains claims 1-2, 4-10, 12-18, 20-27, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in amended claims 1-2, 4-10, 12-18, 20-26, 28-30 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Independent claims 1, 9, 17  recites the limitation "window scanner”, “offscreen document scanner” coupled with functional language without reciting sufficient structure to achieve the function. Claims dependent from the independent claims inherit the same deficiency of the independent claims. 
Claim 4, 6, 14, 15, 20, 22 recites the limitation “instrumentation module” coupled with functional language without reciting sufficient structure to achieve the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-10, 12-18, 20-26, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 9, 17, and dependent claims 4, 6, 14, 15, 20, 22 recites “instrumentation module” “window scanner” and “offscreen document scanner” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Claims 2, 4-8, 10, 12-16, 18, 20-26, 28-30 claims inherit the same deficiency of the independent claims.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, 12-18, 20-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of co-pending Application No. 16710734. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
This is a provisional nonstatutory double patenting rejection because the patentability indistinct claims have not been patented.
Current Application
Co-Pending Application 16/710,734

Claim 1
 A method comprising:
Receiving, from a client device,  session data for a user session with a user interface of a native application at the client device, the session data collected by an instrumentation module comprising a window scanner and an offscreen document scanner, during the user session and including:
for each of multiple sequential frames of the user interface:
























data specifying a presentation position of each presentation object used by the native application to generate a user interface of the native application for the frame, each presentation object being an object that generates a visual representation of itself within a portion of the user interface, the presentation position being a position of the presentation object within the user interface, wherein each frame corresponds to a presentation state of the user interface at a particular point in time during the user session and 

for one or more presentation objects, data identifying one or more drawing commands that were (i) initiated by the native application during the user session to generate the visual representation of the presentation object in the frame on a display of the client device during the user session and (ii) obtained from an offscreen drawing context of the client device; and








wherein the one or more drawing commands for each presentation object are obtained by: the window scanner generating one or more offscreen documents by (i) causing each presentation object of the frame to draw itself to an offscreen drawing context in addition to drawing itself to the display of the client device and (ii) including boundary markers in the one or more offscreen documents that indicate a start and end of drawing commands used to draw the presentation object to the offscreen drawing context; and the offscreen document scanner identifying, based on the boundary markers for each presentation object, the drawing commands included in the one or more offscreen documents for each presentation object; and


 generating, based on the session data for the user session, playback data that present visual changes of the user interface corresponding to the drawing commands  performed to generate the visual representation of each presentation object; and the generating including recreating each frame by: identifying, in the session data, the presentation position of each presentation object presented in the user interface for the frame; identifying, in the session data, the one or more drawing commands that were previously performed by the native application during the user session to generate the visual representation of each presentation object and 

redrawing each presentation object at a position on screen that corresponds to the presentation position specified by the session data using the one or more drawing commands and the identified presentation position for the presentation object.
Claim 1
A method comprising:
receiving, by a computing system, a plurality of data elements for a user session with a native application at a client device different from the computing system, each data element including data comprising: for each of one or more points in time:

drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device, wherein the data indicating the one or more drawings commands is obtained from a temporary portable document format (PDF) document generated within an offscreen drawing context of the client device by instrumentation code of the native application using the one or more drawings commands
 Claim 3
window scanner configured to obtain the data specifying the hierarchical representation of the views and/or layers and to obtain, using the hierarchical representation, the at least one drawing command for each layer and/or view.
Claim 1
presentation position of each presentation object of a plurality of used by the native application to generate a user interface of the native application at the point in time, each presentation object being an object that generates a visual representation of itself within a portion of the user interface; and









for one or more presentation objects, data indicating one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device e, wherein the data indicating the one or more drawings commands is obtained from a temporary portable document format (PDF) document generated within an offscreen drawing context of the client device by instrumentation code of the native application using the one or more drawings commands


for one or more presentation objects, data indicating one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device e, wherein the data indicating the one or more drawings commands is obtained from a temporary portable document format (PDF) document generated within an offscreen drawing context of the client device by instrumentation code of the native application using the one or more drawings commands
Claim 8-9
wherein the instrumentation code assigns each drawing command of the offscreen drawing context between the start marker and the end marker to the given presentation object.


generating, by the computing system and based on the data specified by the plurality of data elements, playback data that presents playback of the user session including visual changes of the user interface that occurred during the user session, the generating including processing the data specifying the one or more drawing commands













for each point in time, redrawing, by the computing system, the user interface of the native application that was presented by the native application at the point in time, including redrawing each of the one or more presentation objects according to the one or more drawing commands that were executed by the native application using the one or more drawing commands and the data specified by the data elements to recreate the user session independent of any acquired screenshots or videos of the user interface.





Every point of time represent a frame 














User session is the presentation of data objects within one or more points of time




The PDF document that include the drawing commands is offscreen drawing context













The elements information include the display position on the screen and the data specifying the native application drawing commands




















Window scanner created a PDF document for drawing commands offscreen 
Claim 2
 The method of claim 1, wherein each presentation object comprises one of a view or a layer and wherein the session data includes for each point of time during the session, structural data specifying a hierarchical representation of each view or layer.
Claim 2
 The method of claim 1, wherein each presentation object comprises at least one of a view or a layer and wherein each data element includes data indicating a hierarchical representation of views and/or layers for each of the one or more points in time


Session data is a composition of one or more data elements
Claim 4
The method of claim 1, wherein the instrumentation module of the native application generates frame bundle for each one or more points in time during the user session, including causing each layer of each presentation object to draw itself to the offscreen drawing context and storing data identifying drawing operations performed to draw each layer of each presentation object in the offscreen drawing context, and wherein the session data is based on the data of each frame bundle for the user session.
Claim 5
The method of claim 1, wherein instrumentation code of the native application generates each data element, including causing each layer of each presentation object to draw itself to the offscreen drawing context and storing data indicating each drawing commands executed to draw each layer of each presentation object in the temporary PDF document generated within offscreen drawing context.
Frame bundle is the data element and both at one or more points of time  compose the session data 
Claim 5
The method of claim 4, wherein the offscreen drawing context is a Portable Document Format (PDF) based drawing context and data specifying each drawing command is temporarily stored in a PDF document within the offscreen drawing context.
Claim 5
The method of claim 1, wherein instrumentation code of the native application generates each data element, including causing each layer of each presentation object to draw itself to the offscreen drawing context and storing data indicating each drawing commands executed to draw each layer of each presentation object in the temporary PDF document generated within offscreen drawing context.

Claim 6
The method of claim 4, wherein the instrumentation module causes, for each given presentation object, a drawing library of an operating system on which the native application runs to draw, to the offscreen drawing context, a start marker for the given presentation object prior to the view being drawn to the offscreen drawing context and an end marker for the given presentation object after the presentation object has been drawn to the offscreen drawing context.
Claim 8
The method of claim 6, wherein the instrumentation code causes, for each given presentation object, a drawing library of an operating system on which the native application runs to draw, to the offscreen drawing context, a start marker for the presentation object prior to the view being drawn to the offscreen drawing context and an end marker for the presentation object after the presentation object has been drawn to the offscreen drawing context.

Claim 7
The method of claim 6, wherein the instrumentation code assigns each drawing command of the offscreen drawing context between the start marker and the end marker to the given presentation object.
Claim 9
The method of claim 8, wherein the instrumentation code assigns each drawing command of the offscreen drawing context between the start marker and the end marker to the given presentation object.

Claim 8
The method of claim 1, wherein: each frame bundle includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects; and generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects.

Claim 10
The method of claim 1, wherein:
each data element includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects; and
generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects.



Regarding Claims 9 and 17;
 	Claims 9 and 17 are similar in scope to claim 1; therefore they are rejected under similar rationale.
Regarding Claims 10 and 18;
 	Claims 10 and 18 are similar in scope to claim 2; therefore they are rejected under similar rationale.
Regarding Claims 12 and 20;
 	Claims 12 and 20 are similar in scope to claim 4; therefore they are rejected under similar rationale.
Regarding Claim 13 and 21;
 	Claim 13 and 21 are similar in scope to claim 5; therefore they are rejected under similar rationale.
Regarding Claim 14 and 22;
 	Claim 14 and 22 are similar in scope to claim 6; therefore they are rejected under similar rationale.
Regarding Claim 15 and 23;
 	Claim 15 and 23 are similar in scope to claim 7; therefore they are rejected under similar rationale.
Regarding Claim 16 and 24;
 	Claim 16 and 24 are similar in scope to claim 8; therefore they are rejected under similar rationale.

Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16710734 in view of White et al. [US 2014/0280517 A1, hereinafter White]. Although the claims at issue are not identical, they are not patentably distinct from each other

Current Application
Co-Pending Application 16/710,734
White
Claim 25
The method of claim 1, further comprising:
receiving, for each presentation object, a virtual selector that defines attributes of the presentation object and that maps native application attributes to an Hypertext Markup Language (HTML) attribute format.

[0099], “end-user (not shown) interacts with the analysis computer 18 to request the visual representation”, [0096], “HTML5 based player” [0100], “visual representation is presented through a web browser”, [0088], “some processing needs to occur to convert it into a format that can be replayed”, [0089], “captured interaction data received on the tracking server 16 is converted into a visual representation”, user request the visual presentation to be presented within a web browser which require the processing of the captured data to HTML for presentation within a browser.
It would have been obvious for a person of ordinary skill in the art at the time of the invention to teach the ability to select and display session in a web browser.
The motive for the modification would have been to allow the display of users’ sessions over different platforms.


Claim 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16710734 in view of in view of Webber et al. [US 9,766,769 B1, hereinafter Webber]. Although the claims at issue are not identical, they are not patentably distinct from each other
Current Application
Co-Pending Application 16/710,734
Webber
The method of claim 1, further comprising: receiving search criteria for user session that include a particular event;





determining that the search criteria matches an attribute defined by a given virtual selector of a given presentation object of the user session; and




presenting playback of the user session in response to receiving the query.





















generating the playback data comprises recreating the visual representation of each presentation object based on the data representing specifying the drawing operations commands used to generate the presentation object during the user session
Fig. 3, Col. 16, lines 45-52, “user interface 300 includes a search field 302 that receives search criteria for identifying sessions”, “enter the search phrase “clicked checkout” in the search field 302”

Col. 16, lines 56-60, “search phrase, and identity of the publisher requesting the session information, and/or other information that provides context associated with the request”, Col. 16, lines 61-65, “, Col. 16-17, lines 65-4,

Col. 17, lines 17-20
The current application and Webber are analogous art to the claimed invention because they are from a similar field of endeavor of recording and displaying native application interaction sessions. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the current application searching method to include search criteria matching resulting in resolutions as disclosed by Webber with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify White as described above to provide an accurate way for searching indexed sessions data by matching search criteria entered by the user which provide flexibility and accuracy as the user can determine the search criteria which save the user time and effort.



Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16710734 in view of PDF Documents Published on March, 2006 [hereinafter PDF1]. Although the claims at issue are not identical, they are not patentably distinct from each other
Current Application
Co-Pending Application 16/710,734
PDF1
Claim 28
The method of claim 1, wherein including boundary markers in the one or more offscreen documents that indicate the start and end of drawing commands used to draw the presentation object to the offscreen 






offscreen drawing context comprises 
generating a new offscreen document for each view of the frame.
Claim 8-9
wherein the instrumentation code assigns each drawing command of the offscreen drawing context between the start marker and the end marker to the given presentation object

























P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to use Portable Document Format based drawings. In order serialize a view, skilled person in the art has only choices, the bitmap graphics context or the pdf graphics context, where different operating systems use one of the two formats for images rendering. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White system to include the ability to use PDF to increase the compatibility by allowing the usage of Bitmap and Portable Document Format based drawings as the modification is a Simple usage of one known element with another to obtain predictable results. Additionally, notifying  Quartz using CGContextEndPage or CGPDFContextEndPage”, are essential routines because they give Quartz the chance to update its internal data structures (PDF1, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”)


Claim 29-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 16710734 in view of PDF Documents Published on March, 2006 [hereinafter PDF1] in view of Kato [US 2018/0288186 A1] . Although the claims at issue are not identical, they are not patentably distinct from each other
Current Application
Co-Pending Application 16/710,734
Kato
Claim 29, 
The method of claim 28,
 further comprising deleting the offscreen document for each view after the offscreen document scanner identifies the drawing commands for each presentation object of the view
















¶36, “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data”, ¶112, “memory 2000 overwrites the image data and audio data. The display 220 displays an image based on image data before being overwritten”, system overwrite the received PDF (image data).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to temporarily stored image commands in a PDF document. White-PDF, and Kato are related to sharing displayed content. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White-PDF system to temporarily store image commands in PDF document to optimize memory usage by deleting unnecessary data (Kato, [0112]).
Claim 30
The method of claim 28, wherein the offscreen document scanner comprises a PDF scanner and each offscreen document comprises a PDF document

PDF1
P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-10, 12, 14-18, 20, 22-25,28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. [US 2014/0280517 A1, hereinafter White] in view of Quartz 2D Graphics for Mac OS X® Developers Published on March, 2006 [hereinafter PDF1] 

With regard to Claim 1,
	White teach a method comprising:
receiving from a client device, session data for a user session with a user interface of a native application at the client device, the session data being collected by  an instrumentation module comprising a window scanner and an offscreen document scanner during the user session including (Fig. 4-5, [0037], “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], “capturing visual interaction data with the tracking module 30, a reference to all of the host application's 20 UI Window objects is acquired”, [0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0071]-[0072], [0020]-[0021], host application include gaming, social networking etc. is native application and the “captured interaction data” including the visual and non-visual data associated with the related metadata):
for each of multiple sequential frames of the user (Fig. 4, [0037], “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0034], “tracking module 30 is configured to capture visual interaction data and/or non-visual interaction data. The tracking module 30 is also configured to capture times associated with the visual interaction data and/or non-visual interaction data“, [0027]-[0028], [0072], [0089], “timestamps” show different sequential points in time of capturing sequential data that represent the sequential captured frames):
data specifying a presentation position of each presentation object ([0094]) used by the native application to generate a user interface of the native application for the frame, each presentation object being an object that generates a visual representation of itself within a portion of the user interface ([0024], “visual interaction data includes capturing a change to the image”, [0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037]-[0038], “top view’ or “UIVIEW object” is rendered to graphic context i.e. Bitmap graphics context, corresponds to presentation object, results of the rendering included in the “captured interaction data” received by the server is “difference images” having “coordinate information” which is “presentation position”, [0045], “operating system 34 copies all properties necessary for rendering, such as position, bounds, contents, and sublayers to a new layer and renders that layer”, system is able to capture the different changes to the displayed images by accessing the main UI thread and this include the different objects location within the UI to be able to replay it back, [0057], [0071]-[0072], “metadata may contain information relating to where (i.e. coordinate information) and when (i.e. timestamp) the set of diffs should be applied”), the presentation position being a position of the presentation object within the user interface, wherein each frame correspond to a presentation state of the user interface at a particular point in time during the user session ([0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced”, [0089], video files consists of multiple frames displayed in sequence based on time of displaying objects and the location of objects (without order and location the video will be useless as it will be impossible to show the UI elements and the changes that occur over time for the UI), [0057], [0037]-[0038], [0097], “diffs can be directly transcoded into the final replayable format for animation using their positions and time indices” [0071]-[0072], “metadata may contain information relating to where (i.e. coordinate information) and when (i.e. timestamp) the set of diffs should be applied”, [0024], “visual interaction data includes capturing a change to the image”, [0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0045], “operating system 34 copies all properties necessary for rendering, such as position, bounds, contents, and sublayers to a new layer and renders that layer”, system is able to capture the different changes to the displayed images by accessing the main UI thread and this include the different objects location within the UI to be able to replay it back); and
for one or more presentation objects, data identifying one or more drawing commands that were (i) initiated by the native application during the user session to generate the visual representation of the presentation object in the frame on a display of the client device during the user session ([0041]-[0044], “In one approach, the tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037]-[0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, [0085]-[0086], [0088], , [0057], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced”, “drawing operations” is the rendering and processing of the “presentation objects” for display which is the “images”); and (ii) obtained from an offscreen drawing context of the client device to which instrumentation code of the native application caused the presentation objects to draw themselves during the user session ([0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037], “object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”,[0038], “top view’ or “UIVIEW object” is rendered to graphic context i.e. Bitmap graphics context, corresponds to presentation object, results of the rendering included in the “captured interaction data” received by the server is “difference images” having “coordinate information” which is “presentation position”,, [0045], [0085]-[0086], [0088], , [0057], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced”, “drawing operations” is the rendering and processing of the “presentation objects” for display which is the “images”); and
the window scanner causing each presentation object of the frame to draw itself to an offscreen drawing context in addition to drawing itself to the display of the client device (Fig. 4-5, [0037], “tracking module 30 may capture visual and/or non-visual interaction data at predetermined time intervals … an object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], “capturing visual interaction data with the tracking module 30, a reference to all of the host application's 20 UI Window objects is acquired”, [0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037], “object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”,[0038], “top view’ or “UIVIEW object” is rendered to graphic context i.e. Bitmap graphics context, corresponds to presentation object, results of the rendering included in the “captured interaction data” received by the server is “difference images” having “coordinate information” which is “presentation position”, [0045], [0085]-[0086], [0088], , [0057], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced”, “drawing operations” is the rendering and processing of the “presentation objects” for display which is the “images”); and
the offscreen document scanner identifying, the drawing commands included in the one or more offscreen [data] documents for each presentation object ([0037]-[0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, [0051], [0088], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098], “diffs can be directly transcoded into the final replayable format for animation using their positions and time indices”); and
generating, based on the session for the user session, playback data that present visual changes of the user interface corresponding to the drawing commands performed  to generate the visual representation of each presentation object ([0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037]-[0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, [0051], [0088], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098], “diffs can be directly transcoded into the final replayable format for animation using their positions and time indices”),
the generating including recreating each frame by:
identifying, in the session data, the presentation position of each presentation object presented in the user interface for the frame ([0041]-[0044], “tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037]-[0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, [0051], [0088], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced … processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098], “diffs can be directly transcoded into the final replayable format for animation using their positions and time indices”);
identifying, in the session data, the one or more drawing commands that were previously performed by the native application during the user session to generate the visual representation of each presentation object  ([0041]-[0044], “In one approach, the tracking module 30 captures the visual interaction data by accessing the main UI thread 36 during these certain periods of time”, [0037]-[0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098]) and redrawing each presentation object at a position on screen that corresponds to the presentation position specified by the session data using the one or more drawing commands and the identified presentation position for the presentation object ([0037]-[0038], displaying UI objects layers in an order and based on system coordinates is a drawing command that was previously performed by the native application, [0088], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098]).
White do not explicitly teach generating one or more offscreen documents; and (ii) including boundary markers in the one or more offscreen documents that indicate a start and end of drawing commands used to draw the presentation object to the offscreen drawing context; and 
PDF1 teach  window scanner (P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”) and an offscreen document scanner  (P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”) wherein the one or more drawing commands for each presentation object are obtained by: 
the window scanner generating one or more offscreen documents by causing each presentation object of the frame to draw itself to an offscreen drawing context in addition to drawing itself to the display of the client device  (P. 13, “first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, “routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”, P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”, P.9, “Quartz 2D does not draw PDF documents; it draws the pages in PDF documents. After creating a PDF document, you will have to extract the pages you want to draw from it”, P.14, “applications will want to store PDF data into a file or into a block of memory … Quartz 2D will write the PDF data into a file” P.9, “The CGContextDrawPDFPage method does just as its name implies; it draws a CGPDFPage object into the context.”, P.9, “Quartz 2D draws the page so that the lower left corner of the page’s mediaBox attribute is at the origin and aligned to the coordinate axes”) and (ii) including boundary markers in the one or more offscreen documents that indicate a start and end of drawing commands used to draw the presentation object to the offscreen drawing context (P.13, first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, “routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”, P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”); and
the offscreen document scanner identifying, based on the boundary markers for each presentation object, the drawing commands included in the one or more offscreen documents for each presentation object (P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”);
generating, based on the session data for the user session, playback data that present visual changes of the user interface corresponding to the drawing commands performed to generate the visual representation of each presentation object (P.8, “process used to create CGImages and CGPDFDocuments are very similar, though. With a PDFdocument object in hand, Quartz 2D can retrieve individual pages of thefile as instances of the CGPDFPage abstract data type. Drawing that page onto a CGContext is as easy as calling CGContextDrawPDFPage”, P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later”), the generating including recreating each frame by:
identifying, in the session data, the presentation position of each presentation object presented in the user interface for the frame (P.26, “Once the layer has a graphic, drawing the layer will reproduce that graphic quickly. Usually the layer is drawn on to the same context that the program supplied when it created the layer.”);
identifying, in the session data, the one or more drawing commands that were previously performed by the native application during the user session to generate the visual representation of each presentation object (P.8, “process used to create CGImages and CGPDFDocuments are very similar, though. With a PDFdocument object in hand, Quartz 2D can retrieve individual pages of thefile as instances of the CGPDFPage abstract data type. Drawing that page onto a CGContext is as easy as calling CGContextDrawPDFPage”, P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later”); and
redrawing each presentation object at a position on screen that corresponds to the presentation position specified by the session data using the one or more drawing commands and the identified presentation position for the presentation object (P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later. Once the layer has a graphic, drawing the layer will reproduce that graphic quickly. Usually the layer is drawn on to the same context that the program supplied when it created the layer.”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to use Portable Document Format based drawings. In order serialize a view, skilled person in the art has only choices, the bitmap graphics context or the pdf graphics context, where different operating systems use one of the two formats for images rendering. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White system to include the ability to use PDF to increase the compatibility by allowing the usage of Bitmap and Portable Document Format based drawings as the modification is a Simple usage of one known element with another to obtain predictable results. Additionally, notifying  Quartz using CGContextEndPage or CGPDFContextEndPage”, are essential routines because they give Quartz the chance to update its internal data structures (PDF1, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”).

With regard to Claim 2,
	White-PDF1 teach the method of claim 1, wherein each presentation object comprises one of a view or a layer and wherein the session data includes, for each point in time during the user session, structural data specifying a hierarchical representation of each view or layer (White, [0037], “object reference to the top view in the view hierarchy (or the root view) is obtained and is written to a bitmap”, [0038], “rendering operation traverses the layer tree and renders all sublayers” [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced … processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”).

With regard to Claim 4,
	White-PDF1 teach the method of claim 1, wherein the instrumentation module of the native application generates frame bundle for each one or more points in time during the user session, including causing each layer of each presentation object to draw itself to the offscreen drawing context and storing data identifying drawing commands performed to draw each layer of each presentation object in the offscreen drawing context ([0037]-[0038], “UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers”, [0045] “graphics context”), and wherein the session data is based on the data of each frame bundle for the user session [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, different images that are associated with different time points represent the different frame bundles associated with the session, PDF1, P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”, P.9, “Quartz 2D does not draw PDF documents; it draws the pages in PDF documents. After creating a PDF document, you will have to extract the pages you want to draw from it”).

With regard to Claim 6,
White-PDF1 teach the method of claim 4, wherein the instrumentation module causes, for each given presentation object (White, [0037]-[0038], “UI Window objects include backing layers that are rendered in order from back to front to a graphics context, such as CGContextRef. The backing layers then create a UI Image object from the graphics context. The rendering operation traverses the layer tree and renders all sublayers”, [0045] “graphics context”), a drawing library of an operating system on which the native application runs to draw (PDF1, P.14, “When reading PDF documents and images, Quartz 2D relies on a CGDataProvider to supply PDF data. When writing PDF data, the library uses an analogous object known as a CGDataConsumer”, P.13, “CGPDFContext”, P.19, “With a rasterization based drawing library like Quartz 2D”), to the offscreen drawing context, a start marker for the given presentation object prior to the view being drawn to the offscreen drawing context (PDF1, P.13, “CGPDFContextBeginPage”) and an end marker for the presentation object after the given presentation object has been drawn to the offscreen drawing context (PDF1, P.13, “CGPDFContextEndPage”).

With regard to Claim 7,
White-PDF1 teach the method of claim 6, wherein the instrumentation code assigns each drawing command of the offscreen drawing context between the start marker and the end marker to the given presentation object (PDF1, P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”).

With regard to Claim 8,
	White-PDF1 teach method of claim 4, wherein:
each frame bundle includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects (White, [0021], [0033], “tracking module 30 is configured to capture interaction data. In other words, the tracking module 30 is configured to capture visual interaction data and/or non-visual interaction data. The tracking module 30 is also configured to capture times associated with the visual interaction data and/or non-visual interaction data”, [0037]-[0038], [0044]-[0047], [0094], tracking module installed with native application that detects/records plurality of images/data (frames), where the images/data represent visual/non-visual user interactions with a native application during a session, where the images/data include images presented, text presented, and text entered into fields as well as various interface layers, timing of events (e.g. visual and non-visual), action/inputs causing visual changes (e.g. drawings operations) including scrolling, and generating based on the accessed data, a playback data that presents user session including visual/non-visual changes that occurred during the session); and
generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects (White, [0051], [0088], [0094], “difference images are reapplied to a canvas. In the processing stage, the raw images are applied to the canvas that is the size of the original screen in the positions and sizes they were taken from originally. Time indexes associated with the difference images may be analyzed and referenced. Any additional information such as touch indicators are overlaid on the canvas and a processed image is finalized. The processed images are encoded in frames of the video using any suitable encoding API to create the visual representation”, [0097]-[0098]).

Regarding Claims 9 and 17;
 	Claims 9 and 17 are similar in scope to claim 1; therefore they are rejected under similar rationale.
Regarding Claims 10 and 18;
 	Claims 10 and 18 are similar in scope to claim 2; therefore they are rejected under similar rationale.
Regarding Claims 12 and 20;
 	Claims 12 and 20 are similar in scope to claim 4; therefore they are rejected under similar rationale.
Regarding Claim 14 and 22;
 	Claim 14 and 22 are similar in scope to claim 6; therefore they are rejected under similar rationale.
Regarding Claim 15 and 23;
 	Claim 15 and 23 are similar in scope to claim 7; therefore they are rejected under similar rationale.
Regarding Claim 16 and 24;
 	Claim 16 and 24 are similar in scope to claim 8; therefore they are rejected under similar rationale.

With regard to Claim 25,
	White-PDF1 teach the method of claim 1, further comprising:
receiving, for each presentation object, a virtual selector that defines attributes of the presentation object and that maps native application attributes to an Hypertext Markup Language (HTML) attribute format (White [0099], “end-user (not shown) interacts with the analysis computer 18 to request the visual representation”, [0096], “HTML5 based player” [0100], “visual representation is presented through a web browser”, [0088], “some processing needs to occur to convert it into a format that can be replayed”, [0089], “captured interaction data received on the tracking server 16 is converted into a visual representation”, user request the visual presentation to be presented within a web browser which require the processing of the captured data to HTML for presentation within a browser).

With regard to Claim 28,
	White-PDF1 teach the method of claim 1, wherein including boundary markers in the one or more offscreen documents that indicate the start and end of drawing commands used to draw the presentation object to the offscreen drawing context comprises generating a new offscreen document for each view of the frame (PDF1, P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”).

With regard to Claim 30,
	White-PDF1 teach the method of claim 28, wherein the offscreen document scanner comprises a PDF scanner and each offscreen document comprises a PDF document (PDF1, P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”).

Claim 5, 13, and 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. [US 2014/0280517 A1, hereinafter White] in view of Quartz 2D Graphics for Mac OS X® Developers Published on March, 2006 [hereinafter PDF1]  in view of Kato [US 2018/0288186 A1].

With regard to Claim 5,
	White teach the method of claim 4.
White do not explicitly teach wherein the offscreen drawing context is a Portable Document Format (PDF) based drawing context and data identifying each drawing operation is stored in a PDF document within the drawing context.
PDF1 teach offscreen drawing context is a Portable Document Format (PDF) based drawing context and data identifying each drawing command is stored in a PDF document within the drawing context (P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”, P.13, “Creating a PDF with Quartz 2D is a straightforward task. The first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to use Portable Document Format based drawings. In order to serialize a view, skilled person in the art has only choices, the bitmap graphics context or the pdf graphics context, where different operating systems use one of the two formats for images rendering. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White system to include the ability to use PDF to increase the compatibility by allowing the usage of Bitmap and Portable Document Format based drawings as the modification is a Simple usage of one known element with another to obtain predictable results.
White-PDF1 do not explicitly teach 
	Kato teach a Portable Document Format (PDF) based drawing context and data identifying each drawing command is temporarily stored in a PDF document within the drawing context ([0036], “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data”, [0112], “memory 2000 overwrites the image data and audio data. The display 220 displays an image based on image data before being overwritten”, system overwrite the received PDF (image data).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to temporarily stored image commands in a PDF document. White-PDF1, and Kato are related to sharing displayed content. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White-PDF1 system to temporarily store image commands in PDF document to optimize memory usage by deleting unnecessary data (Kato, [0112]).

Regarding Claim 13 and 21;
 	Claim 13 and 21 are similar in scope to claim 5; therefore they are rejected under similar rationale.

With regard to Claim 29,
	White-PDF1 teach the method of claim 28.
	White-PDF1 do not explicitly teach deleting the offscreen document for each view after the offscreen document scanner identifies the drawing commands for each presentation object of the view.
	Kato teach deleting the offscreen document for each view after the offscreen document scanner identifies the drawing commands for each presentation object of the view ([0036], “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data”, [0112], “memory 2000 overwrites the image data and audio data. The display 220 displays an image based on image data before being overwritten”, system overwrite the received PDF (image data)).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to temporarily stored image commands in a PDF document. White-PDF, and Kato are related to sharing displayed content. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White-PDF system to temporarily store image commands in PDF document to optimize memory usage by deleting unnecessary data (Kato, [0112]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. [US 2014/0280517 A1, hereinafter White] in view of Quartz 2D Graphics for Mac OS X® Developers Published on March, 2006 [hereinafter PDF1] in view of Webber et al. [US 9,766,769 B1, hereinafter Webber].

With regard to Claim 26,
White-PDF1 teach the method of claim 1, further comprising:
receiving a query ([0099], “end-user (not shown) interacts with the analysis computer 18 to request the visual representation”);
presentation object of the user session, and presenting playback of the user session in response to receiving the query ([0100], “visual representation is presented through a web browser”, user request the visual presentation to be presented within a web browser which require the transfer of the captured data to HTML for presentation).
White-PDF1 do not explicitly teach determining that the search criteria matches an attribute defined by a given virtual selector of a given presentation object of the user session.
Webber teach receiving search criteria for user sessions that included a particular event (Fig. 3, “user interface 300 includes a search field 302 that receives search criteria for identifying sessions”, “enter the search phrase “clicked checkout” in the search field 302”);
determining that the search criteria matches an attribute defined by a given virtual selector of a given presentation object of the user session (“search phrase, and identity of the publisher requesting the session information, and/or other information that provides context associated with the request”, “evaluation apparatus 110 can use the search phrase “clicked checkout” to identify one or more sessions during which a user clicked the checkout button 304 of the given website”, “evaluation apparatus 110 identifies sessions responsive to the search phrase from an index of user sessions. For example, the index may include one or more entries associating the user action “click” and the user interface element “checkout button” with sessions during which a user clicked on the “checkout” button 304”); and
presenting playback of the user session in response to receiving the query (“evaluation apparatus 110 can also provide playback data and session activity data for one or more of the identified sessions in response to the request for session information”).
White and Webber are analogous art to the claimed invention because they are from a similar field of endeavor of recording and displaying native application interaction sessions. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify White searching method to include search criteria matching resulting in resolutions as disclosed by Webber with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify White as described above to provide an accurate way for searching indexed sessions data by matching search criteria entered by the user which provide flexibility and accuracy as the user can determine a specific search criteria which save the user time and effort.

Claims 1-2, 4, 6-10, 12, 14-18, 20, 22-26, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. [US 9,766,769 B1, hereinafter Webber] in view of Quartz 2D Graphics for Mac OS X® Developers Published on March, 2006 [hereinafter PDF1].

With regard to Claim 1,
Webber teach method comprising:
receiving, from a client device, session data for a user session with a user interface of a native application at the client device, the session data being collected by an instrumentation module comprising a window scanner during the user session (Fig. 2-3, Abstract, “method includes identifying a set of mutation events specifying changes to the structure of a user interface that occurred during the user session … playback data and the session activity data are output to a requesting device”, Col. 5-6, lines 60-10 “mutation data can specify each element that is rendered by the user device, and the mutation data can be provided to the evaluation apparatus 110 (e.g., either sequentially or in sets of mutation data that were accumulated over a specified time by the user device). Using the mutation data, the evaluation apparatus 110 can reconstitute the DOM in a manner similar to that performed by a browser”, Col. 4, lines 51-54, “native application user interfaces (e.g., native applications installed on a mobile or tablet device”) and including :
for each of multiple sequential frames of the user interface (Fig. 2-3, Col. 5-6, lines 60-10 “mutation data can specify each element that is rendered by the user device, and the mutation data can be provided to the evaluation apparatus 110 (e.g., either sequentially or in sets of mutation data that were accumulated over a specified time by the user device). Using the mutation data, the evaluation apparatus 110 can reconstitute the DOM in a manner similar to that performed by a browser”, Col. 6, lines 20-23, “user interaction data can also include timestamp information and/or sequential numbering information specifying when each user interaction occurred so that the user interaction data can be coordinated with other data”),
data specifying a presentation position of each presentation object used by the native application to generate a user interface of the native application for the frame, each presentation object being an object that generates a visual representation of itself within a portion of the user interface (Fig. 2-3, Col. 5-6, lines 60-10, Col. 19, lines 24-30, “interface data specifying a structure of a user interface presented during the user session”), the presentation position being a position of the presentation object within the user interface, wherein each frame corresponds to a presentation state of the user interface at a particular point in time during the user session (Fig. 2-3, Col. 1, lines 65-67, “Generating a plurality of user interface states can include reconstituting, based on the initial DOM and the set of mutation events for the given user session, multiple document object models (DOMs) representing the structure of the user interface at various points throughout the given user session”, Col. 1, lines 26-46, “interface data specifying a structure of a user interface presented during the user session; accessing user interaction data specifying user interactions with the user interface during the user session; identifying a set of mutation events specifying changes to the structure of the user interface that occurred during the user session; generating, based on the interface data and the set of mutation events for the given user session, a plurality of user interface states specifying different structures of the user interface throughout the given user session”, Col. 5, lines 52-56, “DOM would specify that the resource 105 a initially presented text 120, an image 122, and a list of links 124 and include contextual data about each of these elements (e.g., text of each element, location of each element, visual characteristics of each element, etc.)”): and
for one or more presentation objects, data identifying one or more drawing commands that were (i) initiated by the native application during the user session to generate the visual representation of the presentation object  in the frame on a display of the client device during the user session and (ii) obtained from an offscreen drawing context of the client device (Fig. 2-3, Col. 1-2, lines 65-3 “plurality of user interface states can include reconstituting, based on the initial DOM and the set of mutation events for the given user session, multiple document object models (DOMs) representing the structure of the user interface at various points throughout the given user session”, Col. 2, lines 4-16, “session activity data can include: for each of a plurality of user interactions that occurred during a given user session: identifying, based on the user interaction data and from the multiple DOMs, a given DOM that represents a given structure of the user interface when the given user interaction occurred”, Col. 12-13, lines 48-24, Col. 6, lines 1-10,“mutation data can be obtained, for example, by inserting a mutation observer script in the code of the resource (or native application). The mutation of observer script can monitor the resource for changes to the structure of the resource, record mutation data representing the changes in local memory at the user device”); wherein the one or more drawing commands for each presentation object are obtained by: 
the window scanner generating one or more offscreen documents by (i) causing each presentation object of the frame to draw itself to an offscreen drawing context in addition to drawing itself to the display of the client device and (Fig. 2-3, Col. 1-2, lines 65-3 “plurality of user interface states can include reconstituting, based on the initial DOM and the set of mutation events for the given user session, multiple document object models (DOMs) representing the structure of the user interface at various points throughout the given user session”, Col. 2, lines 4-16, “session activity data can include: for each of a plurality of user interactions that occurred during a given user session: identifying, based on the user interaction data and from the multiple DOMs, a given DOM that represents a given structure of the user interface when the given user interaction occurred”, Col. 12-13, lines 48-24, Col. 6, lines 1-10,“mutation data can be obtained, for example, by inserting a mutation observer script in the code of the resource (or native application). The mutation of observer script can monitor the resource for changes to the structure of the resource, record mutation data representing the changes in local memory at the user device”), and
generating, based on the session data for the user session, playback data that present visual changes of the user interface corresponding to the drawing commands performed to generate the visual representation of each presentation object (Fig. 2-3, Col. 2, lines 17-22, “Generating session activity data for the given user session can include generating an activity list specifying, at least in part, user interactions and at least a portion of the contextual data for each of the user interactions, wherein the activity data cause the activity list to be presented concurrently with the visual changes presented by the playback data”, Col. 4, lines 18-22, “playback data that present visual changes to the user interface during a given user session”), the generating including recreating each frame by:
identifying, in the session data, the presentation position of each presentation object presented in the user interface for the frame (Fig. 2-3, Col. 2, lines 4-16 “session activity data can include: for each of a plurality of user interactions that occurred during a given user session: identifying, based on the user interaction data and from the multiple DOMs, a given DOM that represents a given structure of the user interface when the given user interaction occurred”);
identifying, in the session data, the one or more drawing commands that were previously performed by the native application during the user session to generate the visual representation of each presentation object (Fig. 2-3, Col. 2, lines 4-16, “session activity data can include: for each of a plurality of user interactions that occurred during a given user session: identifying, based on the user interaction data and from the multiple DOMs, a given DOM that represents a given structure of the user interface when the given user interaction occurred”, claim 1, “based at least in part on the plurality of user interface states, playback data that present visual changes of the user interface corresponding to the set of mutation events that occurred during the user session”, and
redrawing each presentation object at a position on screen that corresponds to the presentation position specified by the session data using the one or more drawing commands and the identified presentation position for the presentation object (Fig. 2-3, Col. 12, lines 48-50, “Using the event data in the table 238, the event processing apparatus 206 can reconstitute the structure of the user interface throughout the user session”, Col. 2, lines 4-16, “session activity data can include: for each of a plurality of user interactions that occurred during a given user session: identifying, based on the user interaction data and from the multiple DOMs, a given DOM that represents a given structure of the user interface when the given user interaction occurred”, claim 1, “based at least in part on the plurality of user interface states, playback data that present visual changes of the user interface corresponding to the set of mutation events that occurred during the user session”, Col. 4, lines 18-29, “playback data that present visual changes to the user interface during a given user session … playback data for a given website can include data that show mouse movements, mouse hovers, clicks, and other user interactions with the user interface, as well as changes to the user interface (e.g., content that was loaded and/or removed from the user interface) that occurred while a user was interacting with and/or viewing the website”, Col. 7, lines 58-63 “playback data 130 present the publisher 108 a with visual changes to the resource 105 a during the user session and other user activity”).
Webber do not explicitly teach an offscreen document scanner(ii) including boundary markers in the one or more offscreen documents that indicate a start and end of drawing commands used to draw the presentation object to the offscreen drawing context; and the offscreen document scanner identifying, based on the boundary markers for each presentation object, the drawing commands included in the one or more offscreen documents for each presentation object.
PDF1 teach  window scanner (P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”) and an offscreen document scanner  (P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”) wherein the one or more drawing commands for each presentation object are obtained by: 
the window scanner generating one or more offscreen documents by causing each presentation object of the frame to draw itself to an offscreen drawing context in addition to drawing itself to the display of the client device  (P. 13, “first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, “routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”, P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”, P.9, “Quartz 2D does not draw PDF documents; it draws the pages in PDF documents. After creating a PDF document, you will have to extract the pages you want to draw from it”, P.14, “applications will want to store PDF data into a file or into a block of memory … Quartz 2D will write the PDF data into a file” P.9, “The CGContextDrawPDFPage method does just as its name implies; it draws a CGPDFPage object into the context.”, P.9, “Quartz 2D draws the page so that the lower left corner of the page’s mediaBox attribute is at the origin and aligned to the coordinate axes”) and (ii) including boundary markers in the one or more offscreen documents that indicate a start and end of drawing commands used to draw the presentation object to the offscreen drawing context (P.13, first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, “routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”, P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”); and
the offscreen document scanner identifying, based on the boundary markers for each presentation object, the drawing commands included in the one or more offscreen documents for each presentation object (P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”);
generating, based on the session data for the user session, playback data that present visual changes of the user interface corresponding to the drawing commands performed to generate the visual representation of each presentation object (P.8, “process used to create CGImages and CGPDFDocuments are very similar, though. With a PDFdocument object in hand, Quartz 2D can retrieve individual pages of thefile as instances of the CGPDFPage abstract data type. Drawing that page onto a CGContext is as easy as calling CGContextDrawPDFPage”, P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later”), the generating including recreating each frame by:
identifying, in the session data, the presentation position of each presentation object presented in the user interface for the frame (P.26, “Once the layer has a graphic, drawing the layer will reproduce that graphic quickly. Usually the layer is drawn on to the same context that the program supplied when it created the layer.”);
identifying, in the session data, the one or more drawing commands that were previously performed by the native application during the user session to generate the visual representation of each presentation object (P.8, “process used to create CGImages and CGPDFDocuments are very similar, though. With a PDFdocument object in hand, Quartz 2D can retrieve individual pages of thefile as instances of the CGPDFPage abstract data type. Drawing that page onto a CGContext is as easy as calling CGContextDrawPDFPage”, P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later”); and
redrawing each presentation object at a position on screen that corresponds to the presentation position specified by the session data using the one or more drawing commands and the identified presentation position for the presentation object (P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later. Once the layer has a graphic, drawing the layer will reproduce that graphic quickly. Usually the layer is drawn on to the same context that the program supplied when it created the layer.”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to use Portable Document Format based drawings. In order serialize a view, skilled person in the art has only choices, the bitmap graphics context or the pdf graphics context, where different operating systems use one of the two formats for images rendering. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White system to include the ability to use PDF to increase the compatibility by allowing the usage of Bitmap and Portable Document Format based drawings as the modification is a Simple usage of one known element with another to obtain predictable results. Additionally, notifying  Quartz using CGContextEndPage or CGPDFContextEndPage”, are essential routines because they give Quartz the chance to update its internal data structures (PDF1, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”).

With regard to Claim 2,
Webber-PDF1 teach the method of claim 1, wherein each presentation object comprises one of a view or a layer and wherein the session data includes, for each point in time during the user session, structural data specifying a hierarchical representation of each view or layer  (Webber, Fig. 2-3, Col. 9-10, lines 65-5, “mutation data for a given mutation event can correspond to a hierarchical tree having a node representing the user interface element associated with the mutation event, sub nodes representing contextual data corresponding to the user interface element, and/or data specifying where the hierarchical tree is located within a larger tree representing the structure of the user interface”, Col. 12, lines 63-67, “event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session”).

With regard to Claim 4,
Webber-PDF1 teach the method of claim 1, wherein the instrumentation code of the native application generates a frame bundle for each one or more points in time during the user session, including causing each layer of each presentation object to draw itself to the offscreen drawing context and storing data identifying drawing operations performed to draw each layer of each presentation object in the off screen drawing context, and wherein the session data is based on the data of each frame bundle for the user session  (Webber, Fig. 2-3, Col. 9-10, lines 65-5, “mutation data for a given mutation event can correspond to a hierarchical tree having a node representing the user interface element associated with the mutation event, sub nodes representing contextual data corresponding to the user interface element, and/or data specifying where the hierarchical tree is located within a larger tree representing the structure of the user interface”, Col. 12, lines 63-67, “event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session”, Col. 12-13, lines 48-24, “Using the event data in the table 238, the event processing apparatus 206 can reconstitute the structure of the user interface throughout the user session … the initial structure can be reconstituted by reconstituting the initial DOM of the resource in a manner similar to that performed by browsers to render and present the online resource at the user device ... Once the event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session … The event processing apparatus 206 can continue to reconstitute subsequent states of the user interface by continuing to modify a last determined state of the user interface structure with subsequent event data. … Each of the reconstituted user interface states (e.g., DOMs) can be stored in a data store, such as the session data store”, PDF1, P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”, P.9, “Quartz 2D does not draw PDF documents; it draws the pages in PDF documents. After creating a PDF document, you will have to extract the pages you want to draw from it”).

With regard to Claim 6,
Webber-PDF1 teach the method of claim 4, wherein the instrumentation code causes, for each given presentation object (Fig. 2-3, Col. 9-10, lines 65-5, “mutation data for a given mutation event can correspond to a hierarchical tree having a node representing the user interface element associated with the mutation event, sub nodes representing contextual data corresponding to the user interface element, and/or data specifying where the hierarchical tree is located within a larger tree representing the structure of the user interface” , Col. 12-13, lines 48-24, “Using the event data in the table 238, the event processing apparatus 206 can reconstitute the structure of the user interface throughout the user session … the initial structure can be reconstituted by reconstituting the initial DOM of the resource in a manner similar to that performed by browsers to render and present the online resource at the user device ... Once the event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session … The event processing apparatus 206 can continue to reconstitute subsequent states of the user interface by continuing to modify a last determined state of the user interface structure with subsequent event data. … Each of the reconstituted user interface states (e.g., DOMs) can be stored in a data store, such as the session data store”) a drawing library of an operating system on which the native application runs to draw (PDF1, P.14, “When reading PDF documents and images, Quartz 2D relies on a CGDataProvider to supply PDF data. When writing PDF data, the library uses an analogous object known as a CGDataConsumer”, P.13, “CGPDFContext”, P.19, “With a rasterization based drawing library like Quartz 2D”), to the offscreen drawing context, a start marker for the presentation object prior to the view being drawn to the offscreen drawing context (PDF1, P.13, “CGPDFContextBeginPage”) and an end marker for the presentation object after the presentation object has been drawn to the offscreen drawing context (PDF1, P.13, “CGPDFContextEndPage”).

With regard to Claim 7,
Webber-PDF teach the method of claim 6, wherein the instrumentation code assigns each drawing operation of the offscreen drawing context between the start marker and the end marker to the given presentation object (PDF1, P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”).

With regard to Claim 8,
Webber teach the method of claim 4, wherein:
each frame bundle includes data specifying one or more user interface events that occurred during the presentation of one or more presentation objects (Fig. 2-3, Col. 9-10, lines 65-5, “mutation data for a given mutation event can correspond to a hierarchical tree having a node representing the user interface element associated with the mutation event, sub nodes representing contextual data corresponding to the user interface element, and/or data specifying where the hierarchical tree is located within a larger tree representing the structure of the user interface”, Col. 12, lines 63-67, “event processing apparatus 206 has reconstituted the initial structure of the user interface (“initial structure”), the event processing apparatus 206 can use that initial structure and subsequent mutation events to reconstitute the user interface structure at other points in the user session”); and
generating the playback data comprises recreating the one or more user interface events during presentation of the one or more presentation objects (Fig. 2-3,  Col. 4, lines 18-29, “playback data that present visual changes to the user interface during a given user session … playback data for a given website can include data that show mouse movements, mouse hovers, clicks, and other user interactions with the user interface, as well as changes to the user interface (e.g., content that was loaded and/or removed from the user interface) that occurred while a user was interacting with and/or viewing the website”, “playback data 130 present the publisher 108 a with visual changes to the resource 105 a during the user session and other user activity”).

Regarding Claims 9 and 17;
 	Claims 9 and 17 are similar in scope to claim 1; therefore they are rejected under similar rationale.
Regarding Claims 10 and 18;
 	Claims 10 and 18 are similar in scope to claim 2; therefore they are rejected under similar rationale.
Regarding Claims 12 and 20;
 	Claims 12 and 20 are similar in scope to claim 4; therefore they are rejected under similar rationale.
Regarding Claim 14 and 22;
 	Claim 14 and 22 are similar in scope to claim 6; therefore they are rejected under similar rationale.
Regarding Claim 15 and 23;
 	Claim 15 and 23 are similar in scope to claim 7; therefore they are rejected under similar rationale.
Regarding Claim 16 and 24;
 	Claim 16 and 24 are similar in scope to claim 8; therefore they are rejected under similar rationale.

With regard to Claim 25,
Webber teach the method of claim 1, further comprising:
receiving, for each presentation object, a virtual selector that defines attributes of the presentation object and that maps native application attributes to an Hypertext Markup Language (HTML) attribute format (Fig. 2-3, Col. 27, lines 54-58, “sending web pages to a web browser on a user's client device in response to requests received from the web browser”, Col. 27-28, lines 59-1, Col. 28, lines 15-20, “server transmits data (e.g., an HTML page) to a client device (e.g., for purposes of displaying data to and receiving user input from a user interacting with the client device)”).

With regard to Claim 26,
Webber teach the method of claim 1, further comprising:
receiving search criteria for user sessions that included a particular event (Fig. 3, Col. 16, lines 45-52, “user interface 300 includes a search field 302 that receives search criteria for identifying sessions”, “enter the search phrase “clicked checkout” in the search field 302”);
determining that the search criteria matches an attribute defined by a given virtual selector of a given presentation object of the user session (Col. 16, lines 56-60, “search phrase, and identity of the publisher requesting the session information, and/or other information that provides context associated with the request”, Col. 16, lines 61-65, “evaluation apparatus 110 can use the search phrase “clicked checkout” to identify one or more sessions during which a user clicked the checkout button 304 of the given website”, Col. 16-17, lines 65-4, “evaluation apparatus 110 identifies sessions responsive to the search phrase from an index of user sessions. For example, the index may include one or more entries associating the user action “click” and the user interface element “checkout button” with sessions during which a user clicked on the “checkout” button 304”); and
presenting playback of the user session in response to receiving the query (Col. 17, lines 17-20, “evaluation apparatus 110 can also provide playback data and session activity data for one or more of the identified sessions in response to the request for session information”).

With regard to Claim 28,
	Webber-PDF1 teach the method of claim 1, wherein including boundary markers in the one or more offscreen documents that indicate the start and end of drawing commands used to draw the presentation object to the offscreen drawing context comprises generating a new offscreen document for each view of the frame (PDF1, P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”).

With regard to Claim 30,
	Webber-PDF1 teach the method of claim 28, wherein the offscreen document scanner comprises a PDF scanner and each offscreen document comprises a PDF document (PDF1, P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”).

Claims 5, 13, 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. [US 9, 766, 769 B1, hereinafter Webber] in view of Creating PDF Documents Published on May 02, 2015 [hereinafter PDF] in view of Kato [US 2018/0288186 A1].

With regard to Claim 5,
	Webber teach the method of claim 4.
Webber do not explicitly teach wherein the offscreen drawing context is a Portable Document Format (PDF) based drawing context and data identifying each drawing operation is stored in a PDF document within the drawing context.
PDF1 teach offscreen drawing context is a Portable Document Format (PDF) based drawing context and data identifying each drawing operation is stored in a PDF document within the drawing context (P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”, P.13, “Creating a PDF with Quartz 2D is a straightforward task. The first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, P.26, “the application asks the layer for a graphics context that it can use to draw onto the layer itself. Quartz 2D records drawing commands sent to this context and decomposes them into a convenient representation that it can efficiently replay later”).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to use Portable Document Format based drawings. In order to serialize a view, skilled person in the art has only choices, the bitmap graphics context or the pdf graphics context, where different operating systems use one of the two formats for images rendering. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White system to include the ability to use PDF to increase the compatibility by allowing the usage of Bitmap and Portable Document Format based drawings as the modification is a Simple usage of one known element with another to obtain predictable results.
Webber-PDF1 each drawing operation is temporarily stored in a PDF document.
	Kato teach a Portable Document Format (PDF) based drawing context and data identifying each drawing operation is temporarily stored in a PDF document within the drawing context ([0036], “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data”, [0112], “memory 2000 overwrites the image data and audio data. The display 220 displays an image based on image data before being overwritten”, system overwrite the received PDF (image data) after being displayed and upon receiving new PDF (image data)).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to temporarily stored image commands in a PDF document. White-PDF, and Kato are related to sharing displayed content. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the White-PDF system to temporarily store image commands in PDF document to optimize memory usage by deleting unneeded data (Kato, [0112]).

Regarding Claim 13 and 21;
 	Claim 13 and 21 are similar in scope to claim 5; therefore they are rejected under similar rationale.

With regard to Claim 29,
	Webber-PDF1 teach the method of claim 28.
	Webber-PDF1 do not explicitly teach deleting the offscreen document for each view after the offscreen document scanner identifies the drawing commands for each presentation object of the view.
	Kato teach deleting the offscreen document for each view after the offscreen document scanner identifies the drawing commands for each presentation object of the view ([0036], “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data”, [0112], “memory 2000 overwrites the image data and audio data. The display 220 displays an image based on image data before being overwritten”, system overwrite the received PDF (image data).
It would have been obvious for a person of ordinary skill in the art at the time of filling of the invention to temporarily stored image commands in a PDF document. Webber-PDF1, and Kato are related to sharing displayed content. Therefore a person of ordinary skill in the art at the time of the invention would be motivated for modifying the Webber-PDF1 system to temporarily store image commands in PDF document to optimize memory usage by deleting unnecessary data (Kato, [0112]).

	Response to Amendment
Applicant argue that the nonstatutory double patenting rejection is moot in view of the new amendments.
Examiner respectfully disagrees, and refer the applicant to the detailed double patent rejection in the current office action presented under the “Double Patenting” header.

Applicant argue that the independent claims have been amended to recite new features which have not been rejected by the office (remarks page 11-12).
Examiner respectfully refer the applicant to the detailed rejection as the new introduced features are taught by White and webber in view of PDF1. PDF1 teach  window scanner (P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”) and an offscreen document scanner  (P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”) wherein the one or more drawing commands for each presentation object are obtained by: 
the window scanner generating one or more offscreen documents by causing each presentation object of the frame to draw itself to an offscreen drawing context in addition to drawing itself to the display of the client device  (P. 13, “first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, “routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”, P.7, “Quartz 2D uses PDF as its metafile format. A metafile captures a series of drawing commands that create an image, rather than the image itself”, P.9, “Quartz 2D does not draw PDF documents; it draws the pages in PDF documents. After creating a PDF document, you will have to extract the pages you want to draw from it”, P.14, “applications will want to store PDF data into a file or into a block of memory … Quartz 2D will write the PDF data into a file” P.9, “The CGContextDrawPDFPage method does just as its name implies; it draws a CGPDFPage object into the context.”, P.9, “Quartz 2D draws the page so that the lower left corner of the page’s mediaBox attribute is at the origin and aligned to the coordinate axes”) and (ii) including boundary markers in the one or more offscreen documents that indicate a start and end of drawing commands used to draw the presentation object to the offscreen drawing context (P.13, first step is to create a graphics context using the methods of the CGPDFContext opaque data type. Any graphics drawn into this context will be recorded into the PDF file”, “routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete”, P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”); and the offscreen document scanner identifying, based on the boundary markers for each presentation object, the drawing commands included in the one or more offscreen documents for each presentation object (P.13, “The routine CGPDFContextBeginPage creates a page in the PDF context. After drawing onto that page, a call to CGPDFContextEndPage tells the context that the page is complete.” P.15, “Quartz 2D has two routines for adding pages to a PDF context, CGContextBeginPage , and CGPDFContextBeginPage  CGContextBeginPage is the older of the two routines and has fewer options than CGPDFContextBeginPage. As indicated by its name, CGContextBeginPage is a part of the abstract CGCon-text API”, P.15, “As you finish drawing each page, you should notify Quartz using CGContextEndPage or CGPDFContextEndPage”, “These routines are essential because they give Quartz the chance to update its internal data structures”).

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
US Patent No. US-9154365-B1issued to Henry See at least Abstract, “provide the ability for an operator to easily determine the exact user behavior that produced the event and can, in some cases, and provide evidence of what the user did, and the order in which the user performed the various activities”
US Patent Application Publication No. 20170139723 filed by Holland et al. See at least Abstract that show the ability to record and playback user sessions.
US Patent Application Publication No. 20130104041 filed by Seshagiri et al. See at least Fig. 7-8, ¶62 Seshagiri show the ability to record or playback user sessions in real time.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174